COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00293-CV


In the Interest of C.J.G.                 §   From the 323rd District Court

                                          §   of Tarrant County (323-93811J-10)

                                          §   January 4, 2013

                                          §   Opinion by Justice Dauphinot



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Lee Ann Dauphinot
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00293-CV


IN THE INTEREST OF C.J.G.




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      After a bench trial, the trial court terminated the parental rights of Appellant

J.R. to his two-year-old son, C.J.G.       In four issues, J.R. contends that the

evidence is legally and factually insufficient to support the trial court’s judgment.

Because we hold that the evidence is legally and factually sufficient to support

termination, we affirm the trial court’s judgment.




      1
       See Tex. R. App. P. 47.4.


                                          2
Statement of Facts

      In December 2010, the Texas Department of Family and Protective

Services (TDFPS) removed C.J.G., who was less than two months old, from his

mother, who is not a party to this appeal, on the bases of neglect and her

repeated statements that she wanted to give him up.

      On February 29, 2012, the trial court entered an order for actions

necessary for J.R. to obtain the return of the child. The order provides,

      IT IS ORDERED that [J.R.] comply with the following:

      ....

      3. [J.R.] will complete a psychological evaluation with Dr. Nichelle
      Wiggins . . . .

      4. [J.R.] will follow any and all recommendations of his psychological
      evaluation with Dr. Nichelle Wiggins . . . [.]

      5. [J.R.] will obtain and maintain appropriate housing for himself and
      [C.J.G].

      6. Within ten (10) days of this agreement, [J.R.] will provide CPS
      written documentation of said housing, i.e.[,] a lease or similar
      documentation that lists him as an occupant.

      7. [J.R.] will obtain gainful employment.

      8. Within ten (10) days of obtaining gainful employment, [J.R.] will
      provide CPS written documentation of said employment.

      9. If employed, by the fifth day of each month, [J.R.] will provide to
      CPS copies of [his] paystubs from the previous month.

      10. If [J.R.] is unable to obtain gainful employment, [he] will provide
      CPS written documentation of sources of income with which he will
      provide food, shelter, clothing and basic necessities for himself and
      [C.J.G].


                                         3
      11. [J.R.] will maintain weekly contact with Case Worker Tyra Sasita
      [by mail or telephone] and/or via e-mail . . . to provide service plan
      progress updates.

      At trial, J.R. testified that he is twenty-six years old and lives with his

mother at an apartment complex in Arlington; that he does not know how much

the rent is; that he does not drive, know how to drive, or have a driver’s license;

that his eyeglasses were broken in a fight a long time ago; and that he has not

worn eyeglasses since that time. J.R. testified that he had never had a job but

had completed a job program where he learned to stack things on shelves. He

had not applied for any jobs.

      J.R. testified that he receives periodic disability checks. He did not know

the amount of each check.       He explained that his guardian, who is not his

mother, is the payee for his disability checks. He testified that he is paid twice a

month, and he was not sure but believed that he receives $60 on one pay date

and $40 on the other. He further testified that he had never lived by himself and

does not have a bank account. He testified, however, that he does know how to

write a check because he had learned in school.

      He also testified that he passed all his classes in school but did not receive

a high school diploma because he was ―[s]low in classes and stuff like that.‖ But

he further testified that he learned to cook and can ―make everything.‖

Additionally, he testified that he does his own laundry.

      J.R. testified that he had not been diagnosed with a mental illness or

deficiency or, to his knowledge, mental retardation; he was able to define the


                                         4
term ―mental retardation‖ for the trial court. He also testified that he has epilepsy

and takes medication for that condition. He stated that he can see with and

without his eyeglasses. We note that an MHMR record provides that J.R. ―is

considered to be legally blind in his right eye with substantially poor vision in his

left eye.‖

       J.R. testified that he is C.J.G.’s father and that DNA testing confirmed his

status as the baby’s father. He could not remember which hospital the baby was

born in but did remember being at the hospital, and he stated that C.J.G.

weighed ―six or seven or eight ounces, something like that‖ at his birth. J.R.

testified that C.J.G. and his birth mother lived a short time with J.R. after leaving

the hospital. J.R. additionally testified that the birth mother neglected C.J.G. but

that he sanitized bottles and fed the baby.      But J.R. also testified that even

though the birth mother was neglecting C.J.G., he did not stop her from moving

out of his apartment with C.J.G.

       When asked how much money he would need each month to take care of

C.J.G. if C.J.G. were placed in his care, J.R. said, ―I’d say about—I don’t know. It

costs a lot of money to take care of a little baby,‖ and ―[l]ike a hundred to like

200.‖ J.R. said he would spend the money on clothes, diapers, and bathing

supplies for the baby. J.R. did not know what size shoes or clothes C.J.G. wore

or what medication he was on at the time of trial but also testified that ―they‖ had

not told him that information.




                                         5
      J.R. additionally testified that a person’s normal temperature is ―about 150‖

but that a person with a fever would have a temperature ―[b]elow 90.‖

      When asked if C.J.G. was slow, J.R. testified that the baby was ―kind of

like [J.R.]‖ but also ―very active.‖ J.R. knew of no special doctors that C.J.G. saw

but was aware that he went to a special place that provided help for babies, help

which J.R. thought was psychiatric. J.R. testified that if he gained custody, he

would take C.J.G. wherever he needed to go. But he admitted that he would

have to depend on family members for transportation.

      J.R. could not initially remember C.J.G.’s birth date or year but knew that

he was a year old and walking and talking. When asked what he would feed

C.J.G. if he were taking care of him, J.R. replied that he would feed the child Ritz

crackers and ―[f]ood and stuff like that.‖ When asked what he would do if C.J.G.

were returned to him that day, J.R. stated that he would ―probably‖ need to ―get a

ride‖ and a job. He admitted that he had no money saved.

      When asked if he ―remember[ed] being in court and a judge order[ing]

[him] to do some stuff for [him] to be able to get [C.J.G.] back,‖ J.R. answered,

―Yes.‖ He testified that he saw the caseworker, Tyra Sasita, most Mondays and

that his visits with C.J.G. were on Mondays. But he also testified that he had

problems getting to the visits at all or on time because he did not ―get rides most

of the time.‖

      J.R. admitted that he had been ordered to have a psychological evaluation

completed by Dr. Nichelle Wiggins. When asked whether he had complied with


                                         6
that order and whether Sasita had asked him to get a psychological evaluation

from Wiggins a couple of times, J.R. excused his noncompliance because he

lacked transportation.    When asked whether he refused to participate in a

psychological evaluation with Wiggins on the date that he actually went to her

office, J.R. testified that he just did not understand the questions she asked. He

also testified that he refused to sign paperwork for her.

      J.R. also admitted that he had not provided paperwork regarding his

apartment lease or disability payments to Sasita.

      J.R. recognized that C.J.G. and his clothes were clean on visits and that

the foster parents sent snacks and toys to the visits.

      J.R. testified that his mother was not at trial because she had been sick.

He also testified that if his mother could not live with him, he would live with his

sister, but he admitted that he had been told that the same sister could not have

custody of C.J.G. because of her background and that CPS had rejected his

brother as a potential placement as well.

      J.R. did not return after the first day of trial to complete his testimony.

      Wiggins testified that she reviewed an MHMR psychologist’s report

providing that J.R. had been diagnosed with mild mental retardation. The report

also noted that he had epilepsy and visual impairment. Further, he scored a 48

on the global adaptive functioning scale, which she described as moderate-

functioning.




                                          7
      Wiggins testified that she never formally evaluated J.R. He missed several

appointments and then finally arrived for an appointment late. Wiggins testified:

      [J.R.] arrived 30 minutes late. He did not present with any
      identification. When asked could he write down his demographic
      information such as name, date of birth, Social Security number, he
      became nervous and said he could not do that and basically he said
      he wanted to go back home and get his identification and get his
      mother to come back with him. I said that would be fine, even
      though we would be starting later than usual, and so he left and then
      he came back around 12:10—and the appointment was originally
      scheduled for 9:30—he returned around 12:10, and basically he was
      alone—he didn’t have his mother at that time—he refused to sign
      any paperwork, he did have his identification, but he basically said
      he was not willing to do any part of the evaluation, even though it
      was court-ordered.

      Based on that day in her office and her observations of him in court,

Wiggins opined,

             Overall, I would agree and I would endorse the findings that
      he does present as a person who has limited cognitive skills. He
      has very limited comprehension. His ability to recall specific
      information that is important in parenting, such as just being able to
      get his child’s date of birth accurately, is diminished.

            He presents as a person who has mild mental retardation, and
      those findings seem to be appropriate to what I was able to observe.

      Wiggins also stated that she would have serious concerns about J.R.

being the primary caregiver of a one-year-old child and that his mild mental

retardation, coupled with his other health issues, ―could‖ affect his ability to

parent independently and to provide for the physical, emotional, and mental

needs of the child.




                                        8
          The child’s ad litem attorney asked Wiggins why she used the conditional

word ―could‖ instead of ―would.‖ Wiggins answered,

                 Well, the literature and my own experience, because I used to
          work with MHMR clients and do the determinations of mental
          retardation, and I’ve interacted quite extensively with MR clients,
          there are some parents that can parent effectively and they have
          mental retardation, but there is a lot of support in place for them.
          They’ve been able to achieve the highest level possible at their
          range of mental retardation, which some people can get up to sixth
          or seventh-grade reading level, so it depends on the individual. It
          depends on their educational exposure, the type of environment in
          their home; it depends on the type of support that they have at the
          time they have the child and how they respond to the interventions
          that are offered.

          The ad litem attorney then asked if J.R. had reached a level of ―intellectual

attainment and that level of other things necessary to where he could take care

of [C.J.G.] for the rest of his life[.]‖ Wiggins answered,

          Based on observation of him and the information that I was able to
          gather, I would say no. He’s never held a job. You look at one’s
          adaptive skill. He’s never been able to hold a job, no vocational
          skills, he didn’t even know what his monthly income was from SSI,
          he had no ideas about budgeting, he wasn’t able to demonstrate an
          understanding of safety issues like what’s the normal body
          temperature for a person when that question was asked of him. He
          gave a very erroneous answer, so basically, just watching him and
          listening to him and reading about his findings, I was able to
          conclude that he really has not reached a very high level for
          someone who has mild mental retardation.

Wiggins also testified that J.R. had not demonstrated any independent living

skills.

          But she admitted the possibility that J.R. could parent with help.

Specifically, Wiggins admitted that services available through MHMR, the



                                            9
Association of Retarded Citizens (ARC), and Volunteers of America could help

J.R. with his parenting skills, but she testified that his history of frequently starting

and stopping MHMR services was a major concern. She admitted that she had

no idea whether J.R. had participated in or knew of these services because ―he

refused to go through the evaluation and assessment process with [her].‖ She

testified that in refusing treatment,

            He just said he was not going to do it and his mother thought it
      was not best for him to do it and he was just going to refuse, and he
      said there was no way no chance he would come back for the
      evaluation, no matter what they said to him.

      Wiggins testified that J.R.’s lack of family support, as demonstrated by

their absence from trial, including the absence of any telephone calls from his

family explaining his absence on the second day of trial, would be a significant

factor in his ability to respond to emergencies and the needs of C.J.G.

      When answering a hypothetical question regarding a mentally retarded

parent’s failure to fulfill court-ordered requirements and cause for concern

regarding his engaging in services in the future, Wiggins answered,

            . . . . Hypothetically speaking, whether a person has mental
      retardation or they don’t have mental retardation, really it should be
      based upon the individual and whether or not they were able to
      successfully complete those required components to demonstrate
      they can parent effectively, so even if you take away the fact that he
      has mental retardation, you’re looking at the individual and holding
      him to the same standards as everyone else, I would say I would
      have serious concerns, because you could have people with
      average intelligence and they fail to follow through. They fail to be
      able to demonstrate that they can handle those types of
      requirements effectively, so just looking at him as a person, yes, I
      would have concerns if he’s not reliable, he’s not responsible, he


                                           10
      fails to follow through, and he hasn’t been able to demonstrate that
      he can . . . parent effectively.

      On cross-examination by J.R’s counsel, Wiggins did identify some of J.R.’s

accomplishments:

             [B]asically, [J.R.] has been able to get a state-issued
      identification card, which I thought good. Even though he arrived
      late for an appointment, he still showed up and he expressed why he
      didn’t want to go through the assessment and he was willing to sign
      off saying he declined services.

            He has followed through with MHMR to go through an
      evaluation with the assistance of his mother being with him based on
      the report.

           He was able to recall one of the medications he took, even
      though he couldn’t recall the other two.

            He was able to . . . the best of his ability answer questions.
      Even though he had diminished comprehension, he tried, and even
      though he became nervous and a little frustrated at times, there was
      no outward display of aggression or ever any outward displays of an
      emotional disturbance, so those are positive things for him,

but she also stated that she observed ―a lot more deficits‖ than positives.

      Wiggins admitted that ―[J.R.] was able to give some accurate answers,

which is not unusual with people with mild mental retardation. They may be able

to answer some things correctly and then some things they just don’t have a clue

about.‖ As an example, she pointed out that he had known that the birth mother

was neglecting C.J.G., but

      he didn’t know how to report that.

             The question was asked of him what could he have done
      differently, and he really didn’t have a comprehension answer for
      that. He really didn’t know how to protect the child. He was aware


                                        11
      something wasn’t right, but he didn’t know what steps to take to
      protect the child and keep the child out of harm’s way.

Wiggins explained that J.R. is ―functioning like an eight-year-old person based

upon the test results, and so an eight-year-old person may know right from

wrong, a person at that mental level, but they may not know the next steps or the

next logical problem-solving interventions to take.‖

      Tyra Sasita testified that she is the TDFPS conservatorship worker for this

case. She testified that she developed a service plan for J.R. and that the trial

court also ordered that he complete certain services to have C.J.G. returned to

his care. She testified that he failed to complete a psychological evaluation with

Wiggins and that this failure was significant because TDFPS needed to obtain his

functioning level and wanted a second opinion to compare to the MHMR

evaluation. We note that Wiggins relied on the functioning level—eight-year-

old—provided by the MHMR report and testified that because of the

standardization of the testing, if she had performed the evaluation, the number

would not have ―var[ied] very much.‖

      Sasita also testified that she wanted J.R. evaluated because of the level of

functioning he showed during visits with C.J.G. J.R. could not change the child’s

diapers, could not calm or soothe the baby, and became very nervous when he

was with the child, so nervous that Sasita could see him shake. Sasita further

stated that J.R. would hold C.J.G. so long that the child would become

uncomfortable and want to spend the majority of the visit with the case aide.



                                        12
Sasita additionally testified that J.R. would not play with C.J.G. at the visit or feed

him: ―[J.R.] has to be prompted to do everything.‖

      On cross-examination she identified other major concerns:

      The ability to play with him or to even pick up on the cues that
      [C.J.G.] doesn’t want to be held. He’s walking now. He wants to
      walk, he wants to play, he wants to explore. But he doesn’t get
      those cues. When [C.J.G.] becomes whiny, he gets a little agitated,
      so that’s when [J.R.] has to be prompted because he will continue to
      hold [C.J.G.] through that, and so that [C.J.G. and J.R.] can feel
      comfortable, someone will say, you know, [J.R.], why don’t you try
      putting him down? Or here’s a toy. Try to get him to play with this
      train or here are his cookies in his bag, here is some juice, but those
      things you have to tell him.

      Sasita further testified that J.R. had once told her that he thought C.J.G.

would walk and talk when he was about seven years old.

      Sasita additionally testified that J.R. failed to follow more of the trial court’s

directives.   Because he did not comply with the requirement to submit to a

psychological evaluation by Wiggins, J.R. necessarily did not comply with the trial

court’s order to follow through with any and all of her recommendations. Nor did

he comply with the trial court’s order to obtain and maintain appropriate housing

for himself and C.J.G. Sasita explained that when she visited the apartment J.R.

shares with his mother,

            It was a two-bedroom apartment. When [Sasita] arrived, [J.R.]
      and a friend were sleeping in the living room on an air mattress. His
      mother was in one of the bedrooms. She was asleep and there was
      a room that was just locked. There was a padlock on that room, and
      she did open the door for [Sasita], and there were just like storage
      areas there. Furniture was very, very minimal. The kitchen did have
      food. There was a television there, but there was nothing there for a
      baby.


                                          13
      Sasita also testified that J.R. failed to comply with the trial court’s orders

that he provide written documentation of his housing and that he obtain gainful

employment and provide documentation (including pay stubs) thereof.             She

further testified that J.R. failed to comply with the alternate order that he provide

written documentation of sources of income with which he would pay for food,

shelter, clothing, and basic necessities for himself and C.J.G. Sasita testified

that she had asked J.R. how much his monthly disability check was but that he

had replied that his mother handles it, and his mother would not tell Sasita the

amount of the check. Sasita verified that J.R. receives disability benefits but was

unable to verify the amount.

      Sasita further testified that she and J.R. do not have direct communication

because it makes him nervous, so she speaks to him through the case aide if

there is an emergency.

      Sasita also testified that J.R.’s mother had told her that she does not

believe that J.R. can parent independently and that she plans to help him, but

she attended very few visits with C.J.G. J.R.’s mother also did not attend trial.

      Sasita further testified that J.R.’s visits with C.J.G. have been very

sporadic and that transportation has been an issue for him. She admitted that

she believed that he had attempted to attend all scheduled visits with C.J.G., but

she also testified that several visits did not occur because he did not come or

because he was late.       She stated that he did not follow through with her




                                         14
suggestion that he get help from MHMR with transportation; instead, he

depended on his family.

      Sasita testified that she would not favor placement of C.J.G. with J.R. in

the home with his mother so that she could help with her grandson because

      [a]t this point his mom has not shown that she can be a caregiver.
      One main concern is she does not have employment. She will not
      talk about how she lives from day to day. [Sasita believes] that
      [J.R.’s mother is using] some of [J.R.’s] money [to] hous[e] herself.

             She has some medical concerns, she has some criminal
      history, and she didn’t raise [J.R.] herself. [J.R.] was primarily raised
      by his grandmother. It’s only been since he’s an adult that he’s lived
      with his mother consistently.

      Sasita further testified that C.J.G. is in a dual-licensed adoption-motivated

placement. He has been in that foster home for a signficant period of time and,

to Sasita, acts as if the foster family is his family; she testified that he ―has

adjusted very well.‖ Sasita had no concerns that an adoption by the current

placement would be delayed should the trial court terminate the parents’ rights.

      Sasita testified that C.J.G. will require a lot of medical attention, but she did

not know how long he would need medical care. Physically, there have been

concerns about C.J.G.’s eye. He wore patches for some time, and several MRIs

were performed. She also reported that he had had some issues with eating and

drinking but that therapists had worked with him, and he had made progress.

Finally, she also stated that he is somewhat developmentally delayed—his

speech is not at the level it should be and ―[he has] some other little motor skills




                                         15
issues‖—but overall, ―he’s doing okay.‖ Sasita doubted that J.R. could ensure

that C.J.G.’s medical needs were met.

      Sasita also testified that there was no bond between J.R. and C.J.G. and

that J.R. had never asked her about C.J.G., how he was doing, or what services

were being provided; J.R. had asked her nothing about the child’s wellbeing.

      After the trial, the trial court signed an order terminating the parents’ rights

to C.J.G. Among other findings, the trial court found that J.R.

      failed to comply with the provisions of a court order that specifically
      established the actions necessary for [him] to obtain the return of
      [C.J.G.,] who has been in the permanent or temporary managing
      conservatorship of [TDFPS] for not less than nine months as a result
      of [C.J.G.’s] removal from the parent under Chapter 262 for abuse or
      neglect[,]

and also found that ―termination of the parent-child relationship, if any exists or

could exist, between [J.R.] and [C.J.G.] is in [C.J.G.’s] best interest.‖2 In his

second and fourth issues, J.R. contends that the evidence is legally and factually

insufficient to support these two findings.

Legal and Factual Sufficiency of the Evidence to Support Termination

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child.3 Both elements must be established; termination

      2
       See Tex. Fam. Code Ann. § 161.001(1)(O), (2) (West Supp. 2012).
      3
       Id. § 161.001; In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).


                                         16
may not be based solely on the best interest of the child as determined by the

trier of fact.4

       In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the challenged ground for

termination was proven.5 In this case, we determine whether the evidence is

such that the trial court could reasonably form a firm belief or conviction that (1)

J.R. failed to comply with the provisions of a court order that specifically

established the actions necessary for him to obtain the return of C.J.G. and (2)

termination of J.R.’s parental rights is in C.J.G.’s best interest.6

       We review all the evidence in the light most favorable to the finding and

judgment.7 We resolve any disputed facts in favor of the finding if a reasonable

factfinder could have done so.8 We disregard all evidence that a reasonable

factfinder could have disbelieved.9 We consider undisputed evidence even if it is


       4
        Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987);
In re D.T., 34 S.W.3d 625, 629 (Tex. App.—Fort Worth 2000, pet. denied) (op. on
reh’g).
       5
        In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).
       6
        See Tex. Fam. Code Ann. § 161.001(1)(O), (2).
       7
        J.P.B., 180 S.W.3d at 573.
       8
        Id.
       9
        Id.


                                          17
contrary to the finding.10 That is, we consider evidence favorable to termination if

a reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not.11

      We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder’s province.12 And even

when credibility issues appear in the appellate record, we defer to the factfinder’s

determinations as long as they are not unreasonable.13

      In reviewing the evidence for factual sufficiency, we give due deference to

the trial court’s findings and do not supplant the judgment with our own.14 We

determine whether, on the entire record, a factfinder could reasonably form a firm

conviction or belief that J.R. violated subsection (O) of section 161.001(1) and

that termination of the parent-child relationship would be in the best interest of

C.J.G.15 If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a



      10
        Id.
      11
        Id.
      12
        Id. at 573, 574.
      13
        Id. at 573.
      14
        In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).
      15
       See Tex. Fam. Code Ann. § 161.001(1)(O), (2); In re C.H., 89 S.W.3d 17,
28 (Tex. 2002).


                                        18
factfinder could not reasonably have formed a firm belief or conviction in the truth

of its finding, then the evidence is factually insufficient.16

      Further, there is a strong presumption that keeping a child with a parent is

in the child’s best interest.17 Prompt and permanent placement of the child in a

safe environment is also presumed to be in the child’s best interest.18           The

following factors should be considered in evaluating the parent’s willingness and

ability to provide the child with a safe environment:

      (1) the child’s age and physical and mental vulnerabilities;

      (2) the frequency and nature of out-of-home placements;

      (3) the magnitude, frequency, and circumstances of the harm to the
      child;

      (4) whether the child has been the victim of repeated harm after the
      initial report and intervention by the department or other agency;

      (5) whether the child is fearful of living in or returning to the child’s
      home;

      (6) the results of psychiatric, psychological, or developmental
      evaluations of the child, the child’s parents, other family members, or
      others who have access to the child’s home;

      (7) whether there is a history of abusive or assaultive conduct by the
      child’s family or others who have access to the child’s home;

      (8) whether there is a history of substance abuse by the child’s
      family or others who have access to the child’s home;

      16
        H.R.M., 209 S.W.3d at 108.
      17
        In re R.R., 209 S.W.3d 112, 116 (Tex. 2006).
      18
        Tex. Fam. Code Ann. § 263.307(a) (West 2008).


                                           19
      (9) whether the perpetrator of the harm to the child is identified;

      (10) the willingness and ability of the child’s family to seek out,
      accept, and complete counseling services and to cooperate with and
      facilitate an appropriate agency’s close supervision;

      (11) the willingness and ability of the child’s family to effect positive
      environmental and personal changes within a reasonable period of
      time;

      (12) whether the child’s family demonstrates adequate parenting
      skills, including providing the child and other children under the
      family’s care with:

             (A) minimally adequate health and nutritional care;

            (B) care, nurturance, and appropriate discipline consistent with
      the child’s physical and psychological development;

            (C) guidance and supervision consistent with the child’s
      safety;

             (D) a safe physical home environment;

           (E) protection from repeated exposure to violence even
      though the violence may not be directed at the child; and

             (F) an understanding of the child’s needs and capabilities; and

      (13) whether an adequate social support system consisting of an
      extended family and friends is available to the child.19

      Other, nonexclusive factors that the trier of fact in a termination case may

use in determining the best interest of the child include:

      (A)    the desires of the child;

      (B)    the emotional and physical needs of the child now and in the
             future;


      19
        Id. § 263.307(b); R.R., 209 S.W.3d at 116.


                                         20
      (C)     the emotional and physical danger to the child now and in the
              future;

      (D)     the parental abilities of the individuals seeking custody;

      (E)     the programs available to assist these individuals to promote
              the best interest of the child;

      (F)     the plans for the child by these individuals or by the agency
              seeking custody;

      (G)     the stability of the home or proposed placement;

      (H)     the acts or omissions of the parent which may indicate that the
              existing parent-child relationship is not a proper one; and

      (I)     any excuse for the acts or omissions of the parent.20

These factors are not exhaustive; some listed factors may be inapplicable to

some cases.21     Furthermore, undisputed evidence of just one factor may be

sufficient in a particular case to support a finding that termination is in the best

interest of the child.22   On the other hand, the presence of scant evidence

relevant to each factor will not support such a finding.23

      The evidence shows that J.R. did not comply with several portions of the

trial court’s February 2012 order. J.R. refused to allow Wiggins to perform a

psychological evaluation and did not provide information to TDFPS from which it


      20
        Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations
omitted).
      21
        C.H., 89 S.W.3d at 27.
      22
        Id.
      23
        Id.


                                          21
could determine that he could provide for C.J.G.’s basic needs or heightened

medical needs. Looking at the evidence in a favorable light to the finding as well

as with merely appropriate deference to the finding, we hold that the trial court

could have formed a firm belief or conviction that J.R. violated its order providing

steps necessary for J.R. to take to secure the return of his child. We therefore

hold that the evidence is legally and factually sufficient to support the trial court’s

finding regarding subsection (O) of section 161.001(1).24         We overrule J.R.’s

second issue.

      Similarly, though J.R.’s testimony shows his concern and affection for

C.J.G., the evidence taken as a whole demonstrates that J.R. does not have the

requisite skill set or support system to shoulder the responsibility of raising C.J.G.

and providing for his needs. The evidence further shows that C.J.G. is in a home

with foster parents who would like the home to be permanent, that he has lived

there quite a while and has adjusted well, and that developmentally, he continues

to improve and is ―okay.‖ Thus, reviewing the evidence in a light favorable to the

best interest finding as well as in a merely deferential light, we hold that the trial

court could have reasonably formed a firm conviction or belief that termination of

J.R.’s parental rights is in C.J.G.’s best interest.25 We therefore hold that the

evidence is legally and factually sufficient to support the trial court’s best interest


      24
        See Tex. Fam. Code Ann. § 161.001(1)(O).
      25
        See id. § 161.001(2).


                                          22
finding against J.R. We overrule J.R’s fourth issue. Having overruled J.R.’s

second and fourth issues, we do not reach his remaining issues.26

Conclusion

      Having overruled J.R.’s dispositive issues, we affirm the trial court’s

judgment terminating his parental rights to C.J.G.



                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: January 4, 2013




      26
        See Tex. R. App. P. 47.1.


                                        23